Name: 98/647/EC: Decision of the European Parliament of 7 October 1998 Decision giving discharge in respect of the implementation of the budget for the 1996 financial year - Section IV: Court of Justice, Section V: Court of Auditors, Section VI, Part B: Committee of the Regions
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service
 Date Published: 1998-11-18

 Avis juridique important|31998D064798/647/EC: Decision of the European Parliament of 7 October 1998 Decision giving discharge in respect of the implementation of the budget for the 1996 financial year - Section IV: Court of Justice, Section V: Court of Auditors, Section VI, Part B: Committee of the Regions Official Journal L 308 , 18/11/1998 P. 0039 - 0040DECISION OF THE EUROPEAN PARLIAMENT of 7 October 1998 Decision giving discharge in respect of the implementation of the budget for the 1996 financial year - Section IV: Court of Justice, Section V: Court of Auditors, Section VI, Part B: Committee of the Regions(98/647/EC)THE EUROPEAN PARLIAMENT,- having regard to Article 203(10) of the Treaty on European Union,- having regard to Article 22(2) and (3) of the Financial Regulation,- having regard to the revenue and expenditure account and balance sheet concerning the financial year 1996 (SEC(97)0402 - C4-0197/97),- having regard to the report of the Court of Auditors concerning the financial year 1996 (C4-0599/97) (1),- having regard to the report of the Committee on Budgetary Control (A4-0289/98),Court of Justice1. points out that the estimates, in particular the funding of Article 270, were lacking in the desired reliability; calls accordingly on the Court of Justice to improve the quality of its preparatory work (particularly its financial forecasts) as regards the funding and the justifications provided for the various budget headings;Court of Auditors2. proposes to the Court of Auditors that it instruct its Member responsible for administrative matters systematically to include the Court of Auditors in all its horizontal audits, starting with the 1997 financial year;Committee of the Regions3. deplores the extremely incomplete nature of the information contained in the revenue and expenditure account and financial balance sheet of Section VI-B of the general budget; calls on the Committee of the Regions to make sure that the presentation of data on the implementation of the appropriations for which it is responsible is transparent, comprehensive and accurate;4. expresses regret at the irregularities brought to light in the Court of Auditors annual report; notes the interim report forwarded by the Committee of the Regions to the discharge authority which relates to the recovery of amounts incorrectly paid and the administrative and regulatory provisions implemented or envisaged; calls on the Court of Auditors to check that the measures detailed above are appropriate and effective;5. expresses its concern at the absence of a consistent staff policy within the Committee of the Regions, something which has led to a number of appeals by members of its staff and judgments by the Court of First Instance; considers, therefore, that this matter needs to be considered in greater depth during the 1999 budget procedure (2);6. gives discharge to the Registrar of the Court of Justice and the Secretaries-General of the Court of Auditors and the Committee of the Regions in respect of the implementation of their budgets for the 1996 financial year;7. instructs its President to forward this Decision to the institutions and the advisory body concerned and to have it published in the Official Journal of the European Communities, L series.PresidentJosÃ © MarÃ ­a GIL-ROBLESSecretary-GeneralJulian PRIESTLEY(1) OJ C 348, 18. 11. 1997.(2) See PE 226.669.